EXECUTION COPY AGREEMENT AND PLAN OF MERGER by and between SP ACQUISITION HOLDINGS, INC. and FRONTIER FINANCIAL CORPORATION Dated as of July 30, 2009 Table of Contents Page DEFINITIONS 1 ARTICLE 1TRANSACTIONS AND TERMS OF MERGER 13 1.1Merger. 13 1.2Time and Place of Closing. 14 1.3Effective Time. 14 1.4Assumption of Liabilities. 14 1.5Restructure of Transaction. 14 ARTICLE 2TERMS OF MERGER 15 2.1Charter. 15 2.2Bylaws. 15 2.3Directors and Officers. 15 ARTICLE 3MANNER OF CONVERTING SHARES 16 3.1Conversion of Shares. 16 3.2Anti-Dilution Provisions. 16 3.3Dissenters’ Rights. 17 3.4Fractional Shares. 17 3.5Stock Options and other Stock-Based Awards. 17 ARTICLE 4EXCHANGE OF SHARES 18 4.1Exchange Procedures. 18 4.2Rights of Former FFC Stockholders. 18 ARTICLE 5REPRESENTATIONS AND WARRANTIES OF FFC 19 5.1Organization, Standing, and Power. 19 5.2Authority of FFC; No Breach By the Agreement. 20 5.3Capital Stock. 21 5.4FFC Subsidiaries. 21 5.5Exchange Act Filings; Securities Offerings; Financial Statements. 22 5.6Absence of Undisclosed Liabilities. 23 5.7Absence of Certain Changes or Events. 24 5.8Tax Matters. 24 5.9Allowance for Possible Loan Losses; Loan and Investment Portfolio, etc. 27 5.10Assets. 28 5.11Intellectual Property. 28 5.12Environmental Matters. 29 5.13Compliance with Laws. 30 i Table of Contents (continued) 5.14Labor Relations. 32 5.15Employee Benefit Plans. 33 5.16Material Contracts. 36 5.17Properties and Leases. 37 5.18Privacy of Customer Information. 38 5.19Legal Proceedings. 39 5.20Reports. 39 5.21Books and Records. 39 5.22Loans to Executive Officers, Directors and Principal Shareholders. 40 5.23Independence of Directors. 40 5.24Fiduciary Activities. 40 5.25Tax and Regulatory Matters; Consents. 40 5.26State Takeover Laws. 41 5.27Stockholders’ Support Agreements. 41 5.28Brokers and Finders; Opinion of Financial Advisor. 41 5.29No Participation In TARP. 41 5.30Board Recommendation. 41 5.31Statements True and Correct. 42 5.32Approvals. 42 ARTICLE 6REPRESENTATIONS AND WARRANTIES OF SPAH 43 6.1Organization, Standing, and Power. 43 6.2Authority; No Breach By the Agreement. 43 6.3Capital Stock. 44 6.4SPAH Subsidiaries. 44 6.5Exchange Act Filings; Securities Offerings; Financial Statements. 44 6.6Absence of Undisclosed Liabilities. 46 6.7Absence of Certain Changes or Events. 46 6.8Tax Matters. 47 6.9Assets. 49 6.10Intellectual Property. 50 6.11Environmental Matters. 50 6.12Compliance with Laws. 50 6.13Labor Relations. 51 6.14Employee Benefit Plans. 52 6.15Material Contracts. 52 6.16Properties and Leases. 53 6.17Legal Proceedings. 53 6.18Reports. 53 6.19Books and Records. 53 6.20Loans to Executive Officers and Directors. 54 6.21Independence of Directors. 54 ii Table of Contents (continued) 6.22Tax and Regulatory Matters; Consents. 54 6.23Brokers and Finders. 54 6.24Board Recommendation. 54 6.25Statements True and Correct. 55 6.26SPAH Trust Fund. 55 6.27Prior Business Operations. 56 ARTICLE 7CONDUCT OF BUSINESS PENDING CONSUMMATION 56 7.1Affirmative Covenants of FFC. 56 7.2Negative Covenants of the Parties. 56 7.3Affirmative Covenants of SPAH. 59 7.4Adverse Changes in Condition. 59 7.5Reports. 59 7.6Claims Against Trust Account. 60 ARTICLE 8ADDITIONAL AGREEMENTS 60 8.1Registration Statement; Joint Proxy Statement. 60 8.2Stockholder and Warrantholder Approvals. 62 8.3Other Offers, etc. 62 8.4Consents of Regulatory Authorities. 64 8.5Agreement as to Efforts to Consummate. 64 8.6Investigation and Confidentiality. 64 8.7Press Releases. 65 8.8Charter Provisions. 65 8.9Employee Benefits and Contracts. 66 8.10Indemnification. 67 ARTICLE 9CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE 68 9.1Conditions to Obligations of Each Party. 68 9.2Conditions to Obligations of SPAH. 70 9.3Conditions to Obligations of FFC. 72 ARTICLE 10TERMINATION 73 10.1Termination. 73 10.2Effect of Termination. 75 10.3Non-Survival of Representations and Covenants. 75 ARTICLE 11MISCELLANEOUS 76 11.1Expenses. 76 iii Table of Contents (continued) 11.2Brokers, Finders and Financial Advisors. 77 11.3Entire Agreement. 77 11.4Amendments. 77 11.5Waivers. 78 11.6Assignment. 78 11.7Notices. 78 11.8Governing Law. 80 11.9Counterparts. 80 11.10Captions; Articles and Sections. 80 11.11Interpretations. 81 11.12Enforcement of Agreement. 81 11.13Severability. 81 11.14No Third Party Beneficiaries. 81 LIST OF APPENDICES AND EXHIBITS Exhibit Description A Certificate of Incorporation of the Surviving Corporation B Bylaws of the Surviving Corporation C Form of Support Agreement D Form of Lock-up Agreement E Form of Warrant Amendment Agreement iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 30, 2009, is by and between SP Acquisition Holdings, Inc., a Delaware corporation (“SPAH”) and Frontier Financial Corporation, a Washington corporation (“FFC”). RECITALS WHEREAS, the Boards of Directors of FFC and SPAH have determined that it is in the best interests of their respective companies and their stockholders to consummate the strategic business combination transaction provided for in this Agreement in which FFC will, on the terms and subject to the conditions set forth in this Agreement, merge with and into, SPAH (the “Merger”), with SPAH as the Surviving Corporation in the Merger; WHEREAS, the Parties intend the Merger to be treated as a reorganization under Section368(a) of the Internal Revenue Code of 1986 (the “Code”), and intend for this Agreement to constitute a “plan of reorganization” within the meaning of the Code; and WHEREAS, the Parties desire to make certain representations, warranties and agreements in connection with the Merger and also to prescribe certain conditions to the Merger. NOW, THEREFORE, in consideration of the above and the mutual warranties, representations, covenants, and agreements set forth herein, and other good and valuable consideration and the receipt and sufficiency of which are acknowledged, the Parties, intending to be legally bound, agree as follows: DEFINITIONS (a)Except as otherwise provided herein, the capitalized terms set forth below shall have the following meanings: “Acquisition Proposal” means any inquiry, offer, or proposal (whether communicated to the applicable Party or publicly announced to a Party’s stockholders) by any Person (except, in the case of a proposal to FFC, other than a proposal from SPAH or any of its Affiliates) for an Acquisition Transaction involving a Party or any of its present or future consolidated Subsidiaries, or any combination of such Subsidiaries, the assets of which constitute 5% or more of the consolidated assets of the Party as reflected on such Party’s consolidated statement of condition prepared in accordance with GAAP. “Acquisition Transaction” means any transaction or series of related transactions (other than the transactions contemplated by this Agreement) involving: (i) any acquisition or purchase from a Party by any Person or Group (except, in the case of a proposal to FFC, a proposal from SPAH or any of its Affiliates) of 25% or more in interest of the total outstanding voting securities (or options, warrants, or Rights, or securities convertible into or exchangeable for, such securities) of such Party or any of its Subsidiaries, or any tender offer or exchange offer that if consummated would result in any Person or Group (except, in the case of a proposal to FFC, other than SPAH or any of its Affiliates) beneficially owning 25% or more in interest of the total outstanding voting securities (or options, warrants, or Rights, or securities convertible into or 1 exchangeable for, such securities) of a Party or any of its Subsidiaries, or any merger, consolidation, share exchange, business combination reorganization, recapitalization, liquidation, dissolution or similar transaction involving a Party pursuant to which the stockholders of such Party immediately preceding such transaction hold less than 90% of the equity interests in the surviving or resulting entity (which includes the parent corporation of any constituent corporation to any such transaction) of such transaction; (ii) any sale or lease (other than in the ordinary course of business), or exchange, transfer, license (other than in the ordinary course of business), acquisition or disposition of 5% or more of the assets of a Party; or (iii) any liquidation or dissolution of FFC or SPAH, other than as provided for in the SPAH Trust Agreement; provided that, for purposes of Section 11.1(b), “Acquisition Transaction” will include any acquisition, by tender or exchange offer, merger, consolidation or other business combination or otherwise, directly or indirectly, of any Person by a Party. “Affiliate” of a Person means: (i) any other Person directly, or indirectly through one or more intermediaries, controlling, controlled by or under common control with such Person; (ii) any officer, director, partner, employer, or direct or indirect beneficial owner of any 10% or greater equity or voting interest of such Person; or (iii) any other Person for which a Person described in clause (ii) acts in any such capacity.For purposes of this definition, a Person shall be deemed to have control of another Person if it has the direct or indirect ability or power to direct or cause the direction of management policies of such other Person or otherwise direct the affairs of such other Person, whether through ownership of more than 50% of the voting securities of such other Person, by Contract or otherwise. “Articles of Merger” means the Articles of Merger to be filed with the Secretary of State of the State of Washington. “Assets” of a Person means all of the assets (including securities), properties, businesses and rights of such Person of every kind, nature, character and description, whether real, personal or mixed, tangible or intangible, accrued or contingent, or otherwise relating to or utilized in such Person’s business, directly or indirectly, in whole or in part, whether or not carried on the books and records of such Person, and whether or not owned in the name of such Person or any Affiliate of such Person and wherever located. “Bank” means Frontier Bank, a Washington state bank and a wholly owned Subsidiary of FFC. “Bank Secrecy Act” means The Bank Secrecy Act of 1970, as amended. “Business Day” means any date that is not a Saturday or Sunday or a day on which banks located in New York City are authorized or required to be closed. “Certificate of Merger” means the certificate of merger to be filed with the Delaware Secretary of State. “Closing Date” means the date on which the Closing occurs. “Commission” or “SEC” means the United States Securities and Exchange Commission. 2 “Consent” means any consent, approval, authorization, clearance, exemption, waiver, or similar affirmation by any Person pursuant to any Contract, Law, Order, or Permit. “Contract” means any written or oral agreement, arrangement, authorization, commitment, contract, indenture, instrument, lease, license, obligation, plan, practice, restriction, understanding, or undertaking of any kind or character, or other document to which any Person is a Party or that is binding on any Person or its capital stock, Assets or business. “Default” means (i) any breach or violation of, default under, contravention of, or conflict with, any Contract, Law, Order, or Permit, (ii) any occurrence of any event that with the passage of time or the giving of notice or both would constitute a breach or violation of, default under, contravention of, or conflict with, any Contract, Law, Order, or Permit, or (iii) any occurrence of any event that with or without the passage of time or the giving of notice would give rise to a right of any Person to exercise any remedy or obtain any relief under, terminate or revoke, suspend, cancel, or modify or change the current terms of, or renegotiate, or to accelerate the maturity or performance of, or to increase or impose any Liability under, any Contract, Law, Order, or Permit. “DGCL” means the General Corporation Law of the State of Delaware. “Employee Benefit Plan” means each pension, retirement, profit-sharing, deferred compensation, stock option, employee stock ownership, share purchase, severance pay, vacation, bonus, retention, change in control or other incentive plan, medical, vision, dental or other health plan, or program or other arrangement, any life insurance plan, flexible spending account, cafeteria plan, vacation, holiday, disability, death or any other employee benefit plan or fringe benefit plan, including any “employee benefit plan,” as that term is defined in Section 3(3) of ERISA and any other plan, fund, policy, program, practice, custom understanding or arrangement providing compensation or other benefits, whether or not such Employee Benefit Plan is or is intended to be (i) covered or qualified under the Code, ERISA or any other applicable Law, (ii) written or oral, (iii) funded or unfunded, (iv) actual or contingent or (v) arrived at through collective bargaining or otherwise. “Environmental Laws” shall mean all Laws relating to pollution or protection of human health or the environment (including ambient air, surface water, ground water, land surface or subsurface strata) and which are administered, interpreted or enforced by the United States Environmental Protection Agency and state and local Governmental Authorities with jurisdiction over, and including common law in respect of, pollution or protection of the environment, including: (i) the Comprehensive Environmental Response Compensation and Liability Act, 42 U.S.C.§§ 9601, et seq.(“CERCLA”); (ii) the Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act, 42 U.S.C.§§ 6901, et seq.(“RCRA”); (iii) the
